DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Election/Restrictions
Newly submitted claim 2 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: instant claim 2, previously dependent on claim 1, has been made independent. The claims is distinct in that the claim no longer requires the recited anode active material.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2021, with respect to claims 1, 3, 5-10 have been fully considered and are persuasive in-part.  All previous prior art rejections have been withdrawn except for Zhang et al. (Langmuir 2017, 33, 11164-11169). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Langmuir 2017, 33, 11164-11169).
Regarding claim 1, Zhang discloses LiF as an artificial SEI layer to enhance the high temperature cycle performance of Li4Ti5O12 (LTO, lithium titanate, anode material) (abstract). The LiF is preformed on the lithium titanate (Experimental Section, 3rd paragraph). Lithium titanate is capable of reversibly storing lithium ions up to a maximum Cmax.
Regarding claims 3 and 8, Zhang discloses a plurality of particles of as-prepared LTO@LiF (Fig. 2).
Regarding claim 9, Zhang discloses a binder and conductive additive (Experimental Section, 3rd paragraph).
Regarding claim 10, Zhang discloses a cathode, anode, and electrolyte (Experimental Section, 4th paragraph).

Claims 1, 3, 6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2013/0266875).
Regarding claim 1, 3, and 8, Matsumoto discloses a secondary battery comprising:
preforming a SEI coating film on a negative electrode structure (abstract).
The negative electrode active substance includes, as a metal oxide, silicon oxide, aluminum oxide, tin oxide, or zinc oxide (para 0033). The metal oxides are capable of reversibly storing lithium ions up to a maximum Cmax.

Regarding claim 6, Matsumoto further discloses mixing carbon by mechanical milling (para 0038), resulting in coating of carbon disposed between the particle and the SEI layer.
Regarding claim 9, Matsumoto further discloses a binder (para 0042).
Regarding claim 10, Matsumoto discloses a negative electrode (para 0030), a positive electrode (para 0057), and electrolyte (para 0062).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Langmuir 2017, 33, 11164-11169) in view of Amatucci (US 2002/0102205).
Regarding claim 5, Zhang teaches the lithium titanate is about 500 nm (Results and Discussion 2nd paragraph).
Zhang does not teach the active material is 0.5-100 nm.
Amatucci, directed to nanostructured lithium titanate electrode, teaches Li4Ti5O12 having an average primary size of less than 100 nm (para 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a nanostructured lithium titanate useful as a zero-strain active electrode material for rechargeable electrochemical cells capable of providing high specific energy storage capacity while operating at high recharge rates (para 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Langmuir 2017, 33, 11164-11169) in view of Holtstiege (Batteries 2018, 4, 4; doi:10.3390/batteries4010004).
Regarding claim 7, Zhang does not teach the anode active material is prelithiated.
Holtstiege, directed to prelithiation strategies for rechargeable energy storage technologies, teaches pre-lithiation of lithium titanate (LTO, Li4Ti5O12) (p. 5, Section 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to prelithiate in order to compensate for active lithium losses and, therefore, to increase the practical energy density (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xiao et al. (US 2015/0236343) teaches negative electrode and carbon coating, the resulting carbon coating is like an artificial SEI layer and maybe prelithiated (para 0029). The negative active material may be silicon oxide (abstract). Anode active material including metal oxides with preformed SEI are known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723